Bliss, J.
(concurring). I vote to affirm for the reasons stated by Presiding Justice Hill, as well as those which follow:
There is a direct relation between the preservation of the natural scenic beauty of the Adirondacks and the maintenance of the health and mental composure of the citizens of the State. Each year physicians send thousands out of our cities and more thickly populated areas where factories, billboards and the like prevail in large numbers to seek the physical and mental rest and composure afforded by natural surroundings of the Adirondacks, Catskills and other mountainous or rural areas. Obviously those who .are in a poor physical or highly nervous condition and desire such restful surroundings where they may recover their health and physical well-being cannot attain that which they seek if they find in that area the same man-made, mind-disturbing, rest-removing billboards or other so-called *13indications of progress. It is necessary to the health of the people of our State that the quiet and natural beauties of the Adirondacks be preserved as a haven for those who have broken down in the hustle and bustle of metropolitan life and need to recuperate. The effect of natural surroundings upon the human mind and nervous system is clearly recognized by the medical profession today. Surely it must be that the State has the right to preserve these natural conditions as a rest center for those who need them. There is a reasonable relation between the health of the'people and the objects attained by this statute, or at least the Legislature might so find. The question is not solely aesthetic. It involves the health and welfare of the people of the State as a whole. Best cures are not effected by the contemplation of a row of ugly billboards. They may be brought about, however, by a sojourn in unspoiled natural surroundings.
This defendant has acquired no vested property right to maintain these particular billboards because some of them were erected before the regulatory statute was enacted. He does not own the land on which any of them stood. It was all leased and the leases expired and were renewed after the statute was enacted. Hence no vested rights are involved.
Ceapseb, Hefeeenan and Schenck, JJ., concur with Hill, P. J.; Bliss, J., concurs in the opinion of Hill, P. J., and with a separate memorandum.
Judgment affirmed, with costs.